PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/004,799
Filing Date: June 11, 2018
Appellant(s): HARSHA et al.



__________________
Marc Kaufman
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on 02/23/2022 appealing the Office action mailed on 04/08/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Whether claims 4-27 are properly rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 8406334 B1, hereinafter “Rao”) in view of Yancey (US 2008/0120260 A1, hereinafter “Yancey”).

Response to Arguments
Appellant’s arguments (pg. 3-5: V), filed on 02/23/2022, with respect to the 103 rejections of claims 4 and 16 have been fully considered but are not persuasive.  Appellant asserts that the prior art of record does not disclose or suggest “configuring the connections between the processing elements [within each respective core] of the interconnection network at run-time” as Appellant’s claim 4 (and similarly claim 16) recites.  However, Yancey (US 2008/0120260 A1) discloses network controller coupled to FPGA network array providing management and control functions by dynamically configuring FPGAs, i.e. the plurality of cores, in FPGA network array (Yancey: [0014] lines 1-24, [0016] lines 1-23).  Also, Rao et al. (US 8406334 B1) discloses systolic arrays with cells implemented as FPGA, i.e. the plurality of cores, and configured to operate in different modes to perform functions (Rao: Col. 6 lines 59-67, Col. 12 lines 29-45), with interconnection matrix providing interconnections between systolic array cells and between programmable logic elements, i.e. the processing elements, of systolic array cells (Rao: Col. 6 lines 20-32, Col. 12 lines 29-67, Col. 13 lines 1-8).  Therefore, the prior art of record teaches dynamically configuring systolic array cells (configured as FPGAs) having programmable logic elements, i.e. processing elements within each respective core in combination.
It is noted that in order to overcome to the 112(a) rejection as previously set forth in the Final Rejection mailed on 05/20/2020, Appellant asserted in Applicant Arguments and Remarks (pg. 7) filed on 08/18/2020 that “configuring the core inherently must include configuring the processing elements to affect the requisite function.  Such configuration inherently requires configuring the connections between the processing elements.”  Examiner agreed that one of ordinary skill in the art would have understood that configuring the core would inherently include configuring the processing elements and the connections between the processing elements within the core.  As such, the same rationale was used in the prior art rejection, that configuring or programming each of the FPGAs, i.e. the core, would inherently include configuring the programmable logic elements, i.e. the processing elements, and the connections between the programmable logic elements within each of the FPGAs, as one of ordinary skill in the art would have understood.  It would be unreasonable and contradictory for Appellant to assert in support of the rationale that configuring the core inherently includes configuring the processing elements and the connections between the processing elements in order to justify the written description support, while at the same time assert in opposition of the same rationale in order to argue against the prior art rejection.  If Appellant’s own rationale is not found to be acceptable by Appellant, then the specification would lack proper written description support for the limitation “a controller coupled to the plurality of cores to manage the execution of functions by the plurality of cores by configuring the connections between the processing elements of the interconnection network at run-time”.
Examiner suggests Appellant to further provide detailed clarifications on the process of configuring the connections between the processing elements, provided that there exists proper written description support in the specification, in order to clearly distinguish from the prior art of record and overcome the current rejections.

Appellant’s arguments (pg. 6-7: V), filed on 02/23/2022, with respect to the 103 rejections of claims 6, 7, 10-12, 18, 19, and 22-24 have been fully considered but are not persuasive.  In general, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant asserts that the prior art of record does not disclose or suggest “event driven controller” as Appellant’s claim 6 (and similarly claim 18) recites.  Without further context and/or details regarding “event driven” or events that drive the claimed controller, network controller dynamically configuring FPGAs (Yancey: [0014] lines 1-24, [0016] lines 1-23) teaches event driven controller under broadest reasonable interpretation.
Appellant asserts that the prior art of record does not disclose or suggest “run-time configuration” as Appellant’s claim 7 (and similarly claim 19) recites.  Without further context and/or details regarding run-time configuration, systolic array cells switching mode to perform different function (Rao: Col. 6 lines 59-67, Col. 10 lines 6-10) and dynamically configuring FPGAs in FPGA network array (Yancey: [0014] lines 1-24, [0016] lines 1-23) teaches run-time configuration under broadest reasonable interpretation.
Appellant asserts that the prior art of record does not disclose or suggest “configuration of the function of processing elements” as Appellant’s claim 10 (and similarly claim 22) recites.  Without further context and/or details regarding configuration of the function of processing elements, systolic array cells switching mode to perform different function (Rao: Col. 6 lines 59-67, Col. 10 lines 6-10) and dynamically configuring FPGAs in FPGA network array (Yancey: [0014] lines 1-24, [0016] lines 1-23) teaches configuration of the function of processing elements under broadest reasonable interpretation.  It is noted that the reasons set forth above in response to Appellant’s arguments regarding claim 4 would apply.
Appellant asserts that the prior art of record does not disclose or suggest “interconnection network comprises Network on a Chip (NOC)” as Appellant’s claim 11 (and similarly claim 23) recites.  Without further context and/or details regarding “Network on a Chip (NOC)”, FPGA network array of directly interconnected FPGAs on chip (Yancey: [0013] lines 1-23), teaches interconnection network comprising Network on a Chip (NOC) under broadest reasonable interpretation.
Appellant asserts that the prior art of record does not disclose or suggest “event-driven memory controller fed by a memory that is external to the systolic array” as Appellant’s claim 12 (and similarly claim 24) recites.  Without further context and/or details regarding “event driven” or events that drive the claimed controller, network controller coupled to FPGA network array, i.e. memory that is external to the systolic array, dynamically configuring FPGAs (Yancey: [0014] lines 1-24, [0016] lines 1-23) teaches event driven controller under broadest reasonable interpretation.
Therefore, the prior art of record teaches the claim limitations in combination.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446                                                                                                                                                                                                        
Conferees:
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446                                                                                                                                                                                                
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.